FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the Month of July 2010 ELRON ELECTRONIC INDUSTRIES LTD. (Translation of Registrant’s Name into English) 3Azrieli Center, Triangle Building, 42nd Floor, Tel Aviv• ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark if the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: YesoNo o If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-(2):82- Translation of Immediate Report Filed with the Israeli Securities Authority on July 27, 2010 Elron Electronic Industries Ltd. (TASE: ELRN) (the "Company") today announced in relation to a claim and a request to approve such claim as a class action against various defendantsincluding the Company, which is pending in court and described in Note 21A to the Company's Annual Financial Statements for the year ended December 31, 2009, that negotiations are taking place regarding the possibility of reaching a settlement to end these legal proceedings, in the framework of which the Company may pay an immaterial sum. At this stage, there is no assurance as to reaching a binding agreement regarding such settlement nor as to its terms, timing and execution 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ELRON ELECTRONIC INDUSTRIES LTD. (Registrant) By: /s/Yaron Elad Yaron Elad VP & CFO Dated: July 27, 2010 3
